United States Court of Federal Claims
                                   No. 14-253C
                               Filed: May 10, 2018
______________________________________
                                         )
BLACKHAWK-JAMCO,                         )
                                         )
            Plaintiff,                   )
                                         )
            v.                           )
                                         )
THE UNITED STATES,                       )
                                         )
            Defendant.                   )
______________________________________

                                             ORDER

        At a status conference held on May 10, 2018, the parties indicated that the plaintiff,
Blackhawk-Jamco is now defunct and has been taken over by Traveler’s Insurance Co. The
parties further indicated that Traveler’s Insurance Co. has begun negotiations with the U.S. Army
Corps of Engineers that would address the issues within the Complaint in the case at bar.

         As Blackhawk-Jamco is now defunct, it seems to this Court that Traveler’s Insurance Co.
is the real party in interest pursuant to Rule 17(a)(1) of the Rules of the Court of Federal Claims.
Blackhawk-Jamco is essentially a zombie organization that exists solely for the purpose of
continuing this suit, but one which does not actually retain the legal rights or the resources
necessary to pursue its claims. As such, Traveler’s Insurance Co. must be substituted as the real
party in interest according to Rule 25(c) of the Rules of the Court of Federal Claims, or this
Court will have no choice but to dismiss this case as moot.

       Traveler’s Insurance Co. shall file a Motion for Substitution as the Real Party in Interest
on or before July 9, 2018, or this Court will have no choice but to dismiss this case as moot in
accordance with Rule 17(a)(3) of the Rules of the Court of Federal Claims.

       IT IS SO ORDERED.


                                                   s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge